Citation Nr: 1335419	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  12-22 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right ankle condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to January 1958, October 1961 to September 1962, and February 1967 to September 1977, with additional periods of inactive service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current right ankle edema is related to active service.


CONCLUSION OF LAW

The criteria for service connection for right ankle edema have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   Additionally, a Veterans Law Judge who chairs a hearing must fulfill duties specified at 38 C.F.R. 3.103(c)(2) (2013).  In this case, the Board is granting the benefit sought by the Veteran.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify, the duty to assist, or the duties under 38 C.F.R. 3.103(c)(2), such error was harmless and will not be further discussed. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A veteran is competent to report on that of which he or she has personal knowledge.).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3102.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, the Veteran contends that service connection is warranted for a right ankle disability due to the chronic swelling he has experienced since service.   In his September 2013 testimony, the Veteran could not identify a specific injury to the right ankle, but reiterated that he has had pain and swelling since he served in Germany.  

The evidentiary record shows current complaints of constant bilateral ankle effusions, and a diagnosis of bilateral pedal edema, as reflected in the April 2010 VA examination.  Moreover,  October 2009 treatment records from the New Orleans CBOC show that the Veteran was treated for fluid retention in the right ankle; he was provided compression hose by orthotics.

On the question of an in-service injury or disease, the Veteran indicated during the September 2013 hearing that received repeated treatment of his right ankle during service.  A review of the Veteran's service treatment records show that the Veteran was treated for a swollen and painful right ankle numerous times, beginning in April 1969.  In July 1976, the Veteran was placed on limited duty for thirty days due to his right ankle condition.  In September 1976, the Veteran was provided crutches, precluded from personal training, and precluded from field duty for one month due to right ankle swelling.  Further treatment was administered in October 1976, when it was noted that the Veteran had a circulation/drainage problem with the right leg.  In November 1976, it was noted that the Veteran remained symptomatic, but x-rays had been negative.  He was referred to a rheumatologist.  In May 1977, the Veteran was diagnosed with synovitis of the right ankle secondary to degenerative arthritis of the right ankle.  However, the Board notes that it is unclear from that particular service treatment record whether an X-ray was performed in rendering the diagnosis of arthritis.  Finally, although the Veteran's most recent separation examination from September 1977 found his lower extremities to be normal, the Veteran himself noted he was in "poor health."

Next, the Veteran had a VA examination in April 2010.  At that time, the Veteran was not diagnosed with arthritis; instead, he was diagnosed with constant bilateral effusions of the ankles as well as bilateral pedal edema.  However, the examiner also described the Veteran's ankle as "normal" and concluded that the Veteran's bilateral edema of the feet was not caused by or the result of military service.  The examiner explained that the X-rays of the Veteran's feet were normal and that the Veteran's complaints in service regarding his right ankle were not arthritis "inasmuch as he worked for years as a cook in oil rigs a job that is harder than a regular cook since it is a constant week of standing on metal plates and even at age eighty he has normal jnt xrays [sic]."  Finally, the examiner indicated that the Veteran "has an edema situation which is not orthopedic in nature."

The Board notes that the examiner reviewed the Veteran's claims file; however, his rationale appears to address the Veteran's complaints only as they relate to a diagnosis of arthritis.  However, as noted above, the Veteran repeatedly received in-service treatment for swelling, pain, and limitation of motion associated with his right ankle.  Thus, because the examiner failed to address the repeated in-service compliant of and treatment for right ankle swelling, the probative value of the nexus opinion has been lowered.  

Regarding the Veteran's statements as to the cause of his right ankle swelling, as discussed above, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316; Jandreau, 492 at 1376-77.  In this case, the Veteran's condition involves fluid retention and swelling of the right ankle, as reflected in his diagnosis of pedal edema.  Thus, the Veteran's condition is one that can be identified by visual or tactile examination of the ankle.  As such, the Veteran is competent to offer an opinion as to the diagnosis and etiology of his right ankle disability.  

Furthermore, the Board finds the Veteran credible in making such assertions.  Throughout the appeal period, the Veteran has provided consistent statements as to the etiology and symptoms of his right ankle disability, which are supported by the repeated in-service treatment of right ankle swelling as well as post-service medical records.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence shows that the Veteran's current right ankle edema is related to an in-service disease.  Accordingly, service connection for is granted. 


ORDER

Entitlement to service connection for right ankle edema is granted. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


